DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to the apparatus, classified in H01L21/67046.
II. Claims 11-12, drawn to the method, classified in H01L21/321.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used for a different purpose such cooling the substrate surface by forming a frozen liquid film.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Joseph Buzynski on 3/12/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 11-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 is indefinite because it is dependent on claims 3 and 1.  Specifically, with claim 1, and the wherein clause, recites applying a hold pressure by the holding force produced by the holding fluid.  Claim 11 is indefinite because applicant has not positively recited a step of producing a holding force to hold pressure by the scrubbing fluid.  It is unclear whether applicant intends the claim limitations following the wherein clause, as positive method limitations.  For examination purposes, the limitations directed to the holding force are inherently met as a result of flowing the holding fluid on the opposite side of wafer, absent a showing of criticality and/or unexpected results. Similarly, claim 7 is indefinite for the same reasons, as it is unclear whether the limitations following the “wherein” clause should be considered as positive method limitations.  Applicant is kindly requested to amend claims 11 and 12 to include the wherein clauses as positively recited method steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (7914626) in view of Welsh et al. (US2003/0000034).
Re claim 11, Uchida et al. teach an apparatus comprising a chuck stage to hold a wafer W, a scrubber nozzle 53, 51 configured to discharge a scrubbing liquid to the wafer surface; a scrubber nozzle scan mechanism 52, 54 (Figs. 1-2) configured to cause the scrubber nozzle to perform a scan (i.e. movement on the wafer). Col. 9, lines 35-50 teaches driving mechanisms 52 and 54 for movement of the nozzle arms 31 and 32.  Uchida teach a stage rotation mechanism 41 and a rotary cylindrical body 42 to rotate the spin chuck 12 (col. 8, lines 35-40).  Uchida et al. teach a holding stage 47 including a holding fluid nozzle 50 and a top plate 13, the holding fluid nozzle being configured to discharge a holding fluid to an opposite surface of the semiconductor wafer opposed to the processing surface, the top plate 13 having one main surface (Figs. 5A-5E) facing the opposite side of the wafer, and the holding fluid nozzle being disposed adjacent to a center, wherein the holding fluid (i.e. chemical liquid, water) discharged from the nozzle 50 flows through an area between the opposite surface of the wafer and the one main surface of the top plate.  In reference to the limitations of “producing a holding force over the area” and “the holding force causing the opposite side surface to hold pressure applied by the scrubbing fluid”, the limitations are inherently met since the prior art are performing the same steps of performing a flow of fluid to the opposite side of the wafer using a fluid nozzle.   Additionally, the limitations of “producing a holding force” are met since the formation of a liquid layer would produce a surface tension on the wafer surface, which reads broadly on applicant’s holding force.  Re claims 11 and 12, the prior art teaches a) supplying the holding fluid (i.e. purified water) onto the holding state (Figs. 5A-5E); b) loading the wafer onto the holding stage (col. 10, lines 50-55); unloading the wafer and stopping the supply of the holding fluid (refer to steps 3, 5, 6, and 11 of Fig. 4 ).   It is noted that claim 11 incorporates the limitations of claim 3.  Uchida teaches the holding stage 47 incorporated into the chuck stage 12 (Fig. 2) and further teaches that the holding nozzle 50 does not rotate, the top plate 13 rotates together with the chuck stage 12 (Fig. 12, col. 8, lines 35-45, col. 11, lines 15-30). 
Re claims 11 and 12, Uchida teaches cleaning both the top and bottom surfaces of the wafer simultaneously while it is being rotated (col. 4, lines 35-60; col. 14, lines 45-50).  However, Uchida fails to teach scanning the scrubber nozzle or causing the scrubber nozzle and the holding stage to perform scanning while rotating the wafer. 
Welsch et al. teach cleaning both sides of the wafer with upper and lower nozzles 109D and 113B while rotating the chuck (Fig. 1). Paragraphs 16-17 teach a chuck configured to rotate the substrate and further teaches dispensing arms capable of moving from the center to the periphery region on the top and bottom surfaces of the wafer for the added advantages of simultaneous preparation of both surfaces of the wafer in a fast and efficient manner (paragraphs 19-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Okuda et al., to include scanning both nozzles, while rotating the wafer, as taught by  Welsh et al., for purposes of efficiently cleaning both sides of the wafer.  Re claim 12, the limitations are dependent on claim 7.   With respect to claim 7, the limitations of scanning the nozzle so as to not cause the fluid to move outside of a range of the semiconductor wafer are met by Welsch et al. in view of the teachings moving the wafer from the center to the periphery. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ravkin et al. teach cleaning the wafer. Miya teaches cleaning both sides of the wafer. Okuda et al. teach scan type nozzles. Toshima et al. teach surface tension of liquids. Mayer et al. teach liquid treatment using thin liquid layer. Singh et al. teach scanning the nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc